COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re The State of Texas (ex rel. Kim Ogg, Harris County District
                          Attorney)

Appellate case number:    01-20-00642-CR

Trial court case number: 2282643

Trial court:              County Criminal Court at Law No. 8 of Harris County, Texas

        Relator, the State of Texas, has filed a motion to stay all proceedings in the trial court
pending this Court’s ruling on relator’s petition for writ of mandamus and petition for writ of
prohibition. It is ordered that the bench trial of real party in interest, Celso Sapon-Rosales, is
hereby stayed pending this Court’s ruling on relator’s petition for writ of mandamus and petition
for writ of prohibition. To the extent the motion seeks to stay any other proceedings in the trial
court, the motion is denied.

       Further, the Court requests that real party in interest respond to the petition for writ of
mandamus and writ of prohibition. It is ordered that the response, if any, shall be due no later
than seven days from the date of this order.

       It is so ORDERED.

Judge’s signature: __/s/ Richard Hightower____
                    Acting individually  Acting for the Court


Date: __September 14, 2020_____